In the consideration of this case heretofore there appeared pinned to the transcript of the record a certified copy by the clerk of the County Court of Travis County, whence this appeal, of the original complaint, the record, as originally made out, not containing this. The information the court had at the time, through the assistant attorney-general, was that this copy could be used as a part of the transcript instead of issuing a certiorari for that purpose and that this was by the consent of the appellant's attorney. Since then the appellant's attorney has made an affidavit that this is not the case; that he had never made any such agreement and did not consent that such paper so pinned on could be used. The State has made no motion for certiorari to correct the record in this or any other particular, but the appellant's attorney has made a motion for "a writ of certiorari commanding the clerk of the County Court of Travis County, Texas, to make out in accordance with law a complete and perfect transcript of the record in this cause as the same appears on file in his office and forward the same to this court without delay." As the matter is now presented to us, we grant this motion of the appellant and direct the clerk of this court to issue the proper writ in the premises. Under the circumstances, the previous opinions delivered in this case are here withdrawn, set aside and canceled and the cause will stand to await the proper return to the writ of certiorari.
Certiorari granted.